Title: To Thomas Jefferson from John Rice Jones, 11 February 1804
From: Jones, John Rice
To: Jefferson, Thomas


               
                  Sir/
                  Vincennes, Indiana Territory 11th Feby. 1804
               
               The within vocabulary, and another Copy, was put into my hands sometime since, for the purpose of inserting, in the Languages of any of the Indian Tribes I was acquainted with, the names of the several words therein comprised; which, when done, I was requested to forward to you—The other Copy has been delivered, many months since, to a gentleman of St. Louis, a considerable Trader with the osage nation, who promised me to fill it up with the words of that Tongue—As soon as it is finished, which will be soon, it shall be forwarded—
               I would have done myself the honor of sending you, the inclosed one, of the miamia Language, long since, had I not been informed that you were already furnished with one; which however from the Information of Capn Lewis, who I had the pleasure of seeing at Cahokia a few days ago, appears not to be true.
               Some part, perhaps the whole of the Information contained in the “emancipated American,” has, I doubt not, been communicated to you by Capt Lewis, who informed me of his Intention of doing so—For fear it has not, I take the liberty of inclosing a newspaper, wherein that piece has been inserted, for your perusal, and of assuring you that, from the best Information I could obtain on the spot, it does not in the least exaggerate the Conduct of the late Spanish officers, and that the Charges alledged against them, can most, if not all of them be substantiated.
               Should you wish to have vocabularies of the Languages of any of the other Tribes in these parts, I shall think myself honored in receiving your Commands and with pleasure obey them.—
               With Sentiments of the most profound respect I have the honor to be Sir, your most obedient and very humble servant
               
                  Jno Rice Jones
               
            